Citation Nr: 1417910	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-45 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a neck disability, claimed as neck pain.

4.  Entitlement to service connection for a left eye disability, claimed as blurry vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to April 1979.

These matters are on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been transferred to the Wichita, Kansas RO.

The issues of entitlement to service connection for right knee, neck and left eye disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in July 1996, service connection for a right knee disability was denied on the basis that the evidence failed to show any current right knee disorder, in-service treatment for the right knee, or any relationship between the claimed right knee condition and the Veteran's service-connected left knee disability.

2.  Evidence received since the July 1996 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability, and therefore raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The July 1996 denial of service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the RO's July 1996 rating decision; thus, the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Since the Board is reopening the claim for a right knee disability there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial.  Even if he has not, this is inconsequential and, at most, harmless error.  Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


II.  New and Material Evidence 

In July 1996, the RO denied service connection for a right knee condition on the basis that the claim was not well-grounded, as evidence failed to show any current right knee disorder or in-service treatment for the right knee.  The evidence also failed to establish any relationship between the claimed right knee condition and his service-connected left knee disability.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

In February 2009, the Veteran filed a formal claim, seeking to reopen the matter.  The current appeal arises from the RO's May 2009 rating decision that found new and material evidence had not been received sufficient to reopen the claim of entitlement to service connection for a right knee disability.  Regardless of the RO's action, however, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

The evidence of record at the time of the July 1996 denial of service connection for a right knee disability, consisted of service treatment and service personnel records, post-service VA treatment records, and October 1985 and June 1996 VA examination reports.  The RO basically found that the evidence did not demonstrate that the Veteran had a current right knee disability, that a right knee disability was incurred in or aggravated by service, or that a right knee disability was related to his service-connected left knee disability.

Since the July 1996 rating decision, newly-received evidence includes VA outpatient treatment reports and additional statements authored by the Veteran and his representative.  VA treatments include a VA outpatient treatment record from February 2008 that notes that the Veteran's right knee almost "went out" on him.  It also includes a VA examination report, dated in April 2009, which notes that a VA X-ray from February 2006 revealed bilateral knee upper patellar marginal spurring.  This evidence is new in that it was not previously of record.  It is also material because it relates to the existence of a current right knee disability, a previously unestablished fact necessary to substantiate the claim on appeal.  Consequently, since new and material evidence has been received since the RO's July 1996 decision, the claim is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the appeal to reopen the previously denied claim for service connection for a right knee disability it granted.  To this extent only, the appeal is granted.  


REMAND

The Veteran contends that he has a right knee disability, a left eye disability, claimed as blurred vision, and a neck disability, claimed as neck pain, that are related to his service.  Specifically, he contends that he sustained the disabilities as a result of his intervention in an in-service fight in the company dayroom.  See, February 2009 claim.  He also asserts that his right knee disorder is secondary to his service-connected left knee disability.

The STRs include an October 1970 pre-induction report which indicates a normal clinical evaluation of the spine and left eye vision that was corrected to 20/20.  There is a notation of refractive error, but it is unclear whether this diagnosis pertains to the left or right eye.  The associated report of medical history indicates that the Veteran wore glasses and includes a diagnosis of questionable dislocated cervical vertebrae.

A July 1972 clinical note indicates a complaint of neck pain.  A June 1974 clinical note indicates that the Veteran was involved in a fight during which he sustained a head injury and bruising to the left eye.  The impression was multiple contusions.  A June 1974 X-ray report indicates swelling and discoloration to the left forehead.  However, no significant abnormalities were seen.  An October 1974 clinical note indicates a complaint of neck pain and an indication that the Veteran stated that he had an old neck injury.  X-ray examinations of the Veteran's cervical spine in October 1974 and November 1974 showed no evidence of any acute or old trauma.  A December 1974 clinical note shows that he was struck in the forehead by a log and received four sutures for forehead lacerations.  In February 1978, he complained of being unable to move his head, but an X-ray examination of the neck was normal.  A May 1978 triage note indicates continued complaints of neck pain, but an X-ray examination of the cervical spine was normal.  Clinical notes dated in October 1978 indicate complaints of neck pain, a stiff neck, and tense muscles.  The impression was cervical muscle tension and muscle spasms were also documented.

A November 1978 ETS examination indicates a normal clinical evaluation of the Veteran's spine and indicates that he had 20/20 vision, bilaterally.

As the Veteran has not been afforded VA examinations to determine the etiology of his current complaints of neck pain and blurred left eye vision, the Veteran should be afforded VA examinations which consider a complete review of the claims file (including the Veteran's outstanding VA treatment records which have been requested herein) to determine the nature and etiology of any disabilities of the neck and left eye.  See 38 C.F.R. § 3.159.

Finally, with respect to the claim for service connection for a right knee disorder, the Veteran has asserted that his right knee was injured in service at the same time as his left knee and indeed, a service treatment record dated in November 1976 contains a diagnosis of chondromalacia, left greater than right and symptomatic.  Thus, with current evidence of bone spurring in the knees bilaterally, the Board finds there is also a basis to afford the Veteran an examination to determine whether any right knee disorder is related to his injury in service.  At the time of the examination, if the examiner does not opine that a current right knee disorder is directly related to service, he or she should then determine whether any right knee disorder was caused or aggravated by the Veteran's service-connected left knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records for the period since February 2010.  Any outstanding treatment records obtained must be physically associated with the paper claims file or with the electronic file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the Veteran should be informed in writing.

2.  After any treatment reports are obtained pursuant to the development in directive (1) and associated with the Veteran's electronic Virtual VA file and/or paper claims file, schedule an appropriate VA examination or appropriate examinations to determine the nature and etiology of any diagnosed right knee, neck and left eye disabilities.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

With regard to the Veteran's neck disability:

(a)  Diagnose any current neck disability.

(b)  Is there clear and unmistakable evidence (undebatable) that a neck disability pre-existed the Veteran's active service in December 1970?  In rendering the requested opinion, the physician should specifically consider and discuss the October 1970 pre-induction report which indicates a normal clinical evaluation of the spine, the associated report of medical history which references a questionable dislocated cervical vertebrae and October 1974 clinical note which reflects a complaint of neck pain and references an "old neck injury."

(c)  If there is there clear and unmistakable evidence that a neck disability pre-existed active service in December 1970, the examiner should state whether there is clear and unmistakable evidence (un-debatable) that the disorder was not aggravated beyond its natural progression by service (i.e., did not undergo a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability).

(d)  If it is determined that the Veteran's pre-existing neck disability was aggravated by service, the examiner should next opine whether it is at least likely as not (a 50 percent probability or greater) that there is an etiological relationship between any current neck disability and the in-service aggravation.

(e)  If a neck disability is not found to have clearly and unmistakably preexisted service, is at least as likely as not (a 50 percent probability or greater) that the neck disability had its onset in service, within one year of service discharge, or is otherwise etiologically related to his active duty service, to specifically include as a result of injuries sustained during an in-service altercation in 1974?

With regard to the Veteran's left eye disability:

(a)  Diagnose any current left eye disability.

(b)  Is there clear and unmistakable evidence (undebatable) that any left eye disability preexisted the Veteran's active service in December 1970?  The examiner must state whether the disorder is a disease or a congenital defect.  In rendering the requested opinion, the physician should specifically consider and discuss the October 1970 pre-induction report which reflects a diagnosis of refractive error and, if possible, specify whether the diagnosis pertains to the Veteran's left or right eye.

(c)  If it is determined that it is undebatable that the identified disability, including any refractive error, is a congenital defect, opine whether a superimposed disability became manifested in service, and if so address the nature of that superimposed disability.  The examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that the superimposed disability developed in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability).

(d)  If it is determined that it is undebatable that the identified disability is a congenital disease and not a defect, provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder.

(e)  If a left eye disability is not found to have clearly and unmistakably preexisted service, is at least as likely as not (a 50 percent probability or greater) that the left eye disability had its onset in or is etiologically-related to the Veteran's active duty service, to specifically include as a result of injuries sustained during an in-service altercation in 1974?

With regard to the Veteran's right knee disability:

(a)  Diagnose any current right knee disability.

(b)  State whether it is at least as likely as not that any current right knee disability is related to the in-service incident when he sustained injury to his service-connected left knee disorder and there was a September 1976 in-service diagnosis of chondromalacia of the left knee greater than the right, and symptomatic.

(c)  If you do not find that the Veteran's right knee disorder is directly related to the in-service incident in September 1976, state whether it is at least as likely as not that any current right knee disability was caused or aggravated by the Veteran's service-connected left knee disability?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, and his VA medical records.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


